DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.

Response to Amendment
Claims 1-3, 5-8, and 10-11 are pending. Claims 1, 7, and 10 are currently amended. Claims 10-11 were previously withdrawn.
In view of the amendment, filed 09/07/2022, the following objections and rejections are withdrawn from the previous Office Action mailed 06/07/2022:
Claim objections
Claim rejections under 35 U.S.C. 112(b)
Claim rejections under 35 U.S.C. 103 over Shaw ‘472 in view of Shaw ‘332 and Buller

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rotating unit configured to rotate a transporting device” in amended claim 1. The specification describes a rotating unit 15 which may be connected to a rotational drive in order to cause the carrier 7 to rotate and which may be mounted via a rotary bearing with respect to the stationary machine frame 8 ([0030], [0050]-[0052], Figs. 2a, 3b). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  amended claim 1 recites “a rotating unit configured to rotate a transporting device…” The claim has previously introduced “a transporting device.” While it is clear in view of the specification that the later recitation is intended to refer to the previously introduced transporting device, the claim should recite “a rotation unit configured to rotate the transporting device” in order to properly reference the earlier citation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the transporting device being a rotatable body configured to be raised or lowered.” Limitations regarding the transporting device being a rotatable body configured to be raised or lowered and the use of inflatable seals were originally described in separate embodiments, where specifically in the second embodiment (using inflatable seals) a lifting device (to raise/lower the rotatable body) is not required, resulting in a less complex and time-saving arrangement ([0044], [0047]). The embodiment where the transporting device is configured to be raised/lowered is shown in Figs. 2a-2b ([0035], [0041]-[0042]), and the separate embodiment with inflatable seals and without the lifting movement is shown in Figs. 3a-3b ([0043]-[0052]). Therefore, the claimed subject matter explicitly requiring both the transporting device being a rotatable body configured to be raised and lowered and the inflatable seals in one embodiment was not described in the original specification and constitutes new matter.
Claims 2-3 and 5-8 are dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 have been amended to recite “gas-tightly,” in place of “substantially gas-tightly.” While the specification provides support for the terminology, it does not provide a standard for determining the metes and bounds of “gas-tightly” without the term “substantially.” In paragraph [0015] of the specification, “substantially” gas-tightly was described as meaning that the process chamber and unpacking chamber are sealed in such a way that a diffusion rate of a protective gas is significantly lower than a supply rate of protective gas. It is unclear with the deletion of “substantially” how to define the scope of “gas-tightly” (zero diffusion, some diffusion is allowable below a certain rate, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al., US 20190143406 A1, in view of Buller et al., US 20180001557 A1 (of record), and further in view of Herzog et al., DE 102015005780 A1 (of record). An Espacenet machine translation of Herzog is provided and referred to below.

Regarding Carter, see Fig. 3:

    PNG
    media_image1.png
    564
    869
    media_image1.png
    Greyscale


Regarding claim 1, Carter discloses a machine for manufacturing shaped objects layer by layer by spatially-selectively consolidating material powder into contiguous regions by means of electromagnetic radiation (additive manufacturing apparatus of Fig. 3, [0033], wherein additive manufacturing includes laser-based processes [0002]), the machine comprising: 
a first building cylinder including a first workpiece table for the material powder and a first building space, the first workpiece table being displaceable into the first building space (build chamber 16 with vertically slidable build platform 18 [0023]-[0024], [0033]); 
a second building cylinder including a second workpiece table for the material powder and a second building space, the second workpiece table being displaceable into the second building space (second build chamber 16 with build platform 18); 
a transporting device configured to respectively transfer the first building cylinder and the second building cylinder between a first position and a second position, the transporting device being a rotatable body configured to be raised or lowered (rotatable turntable 14, [0033]-[0034]),
a rotating unit configured to rotate (the) transporting device to transfer the first and second building cylinders between the first position and the second position (see rotary motion transmission elements including bearings 54 and 56); and
a sliding seal arranged between the rotating unit and a sealing surface of a guide (seal 77 which provides for free movement of the turntable [0037]), wherein:
the transporting device is configured to transfer the first building cylinder from the first position into the second position and the second building cylinder from the second position into the first position simultaneously (the turntable moves both cylinders between their respective positions simultaneously).
In the referenced embodiment, Carter does not disclose a process chamber enclosing a process space; an unpacking chamber enclosing an unpacking space; that the first/second building cylinders are transferred between an operating position in the process space and an unpacking position in the unpacking space; that the first/second building cylinders include inflatable seals; or that when the first/second building cylinders are in their respective operating/unpacking positions they are gas-tightly connected to the respective chambers.
In the same field of endeavor, Buller teaches a 3D printer system comprising build modules, a processing chamber, and an unpacking station, wherein the system may retain a desired atmosphere at multiple stages of the printing process (Abstract). Build modules containing 3D objects generated by irradiation with an energy beam in the processing chamber are transferred from the processing chamber to the unpacking station comprising an unpacking chamber ([0053], [0055], [0057], [0232]). 
Buller teaches the building cylinders are moved between an operating position in the process space and an unpacking position in the unpacking space (Fig. 2 processing space, Fig. 17 unpacking space). When the building cylinders are in their respective operating/unpacking positions, they are reversibly-sealed to the respective chambers in a manner which facilitates pressure maintenance above ambient pressure, i.e., gas-tightly connected ([0058]-[0059] regarding reversibly-sealed connection between build module and processing chamber, [0064]-[0065] regarding reversibly-sealed connection between build module and unpacking chamber). The building cylinders achieve sealed connections with respective chambers via the use of seals, such as top seals or o-rings at the build modules ([0191]). The seals may be active elements which are controllable ([0174]).

    PNG
    media_image2.png
    421
    636
    media_image2.png
    Greyscale
     

    PNG
    media_image3.png
    420
    664
    media_image3.png
    Greyscale

Buller teaches that use of the sealable build modules, processing chamber, and unpacking chamber allows for a small degree of operator intervention, low operator exposure to pre-transformed material, and/or low downtime of the 3D printer ([0208]). The sealed environment can beneficially exclude reactive agents (humidity, oxygen, etc.) of the ambient atmosphere during/after 3D printing ([0053], [0218]).
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Carter to include a process chamber enclosing a process space and an unpacking chamber enclosing an unpacking space, wherein the turntable moves the building cylinders between a reversibly sealable operating/unpacking position in each respective space, such that each cylinder is gas-tightly connected to the respective chamber in the operating/unpacking positions via the use of seals, in order to provide enclosed processing areas requiring less intervention and operator exposure as well to provide a contained environment which excludes reactive agents of the surrounding atmosphere, as taught by Buller. 
The combination does not clearly indicate that seals of the building cylinders and the sliding seal would all seal against a same sealing surface of the guide. However, it would have been obvious to one of ordinary skill in the art to have the seals of the building cylinders and the sliding seal to seal against a same sealing surface of the guide in the process of implementing the combination and utilizing the structure of Carter in supporting the process/unpacking chambers. With the modification to add the enclosed processing chambers over the turntable of Carter, the “guide,” or structural element already present against the sliding seal, could practically be extended over top edges of the cylinders in order to provide a surface to support the chambers above and for the seals of the building cylinders to seal against. In this case, the same surface of the guide which serves as a sealing surface for the sliding seal could also serve as a sealing surface the building cylinder seals. Such an arrangement of the parts would provide predictable results. Configuring the system so that the seals at the building cylinders and the sliding seal, all located in the same general area, each seal against a same surface of the guide would amount to no more than a simple rearrangement of parts which one of ordinary skill in the art would find an obvious matter of engineering choice in practically implementing the combination. Furthermore, it would be advantageous to have all seals to seal against the same surface so that only that surface has to be considered for suitability as a sealing surface. See MPEP 2144.04.
The combination teaches seals around each of the building cylinders but does not disclose the seals are inflatable seals configured to be operated by compressed air for gas-tight sealing against a sealing surface of a guide.
In the same field of endeavor, Herzog teaches sealing elements 24 which provide inert gas tightness around upper edges of an interchangeable building container 6 ([0023], Fig. 2). Herzog teaches that, regarding seals, inflatable seals create very tight sealing against respective openings ([0011]). Herzog is directed to gas tight sealing in order to maintain an inert environment ([0007]-[0008], [0022]-[0012]).
It would have been obvious to one of ordinary skill in the art to modify the seals of Carter in view of Buller to use known inflatable seals operated by compressed air for gas-tight sealing against a respective surface of the guide. Herzog teaches inflatable seals are useful for creating very tight seals, a feature which is useful in maintaining a controlled environment. 
In using the inflatable seals in the combined system, it would have been obvious to one of ordinary skill in the art to ensure each inflatable seal is configured to discharge the compressed air before the simultaneous transfer of the cylinders between respective positions as part of the normal and expected use of inflatable seals.

Regarding claim 2, modified Carter teaches the limitations of claim 1, and Carter further discloses the first building cylinder and the second building cylinder are arranged on a carrier of the transporting device, the carrier having an axis of rotation oriented in parallel to an axis of symmetry of the first building cylinder and an axis of symmetry of the second building cylinder (rotating pillar 36 and axis of rotation 12, Fig. 3).

Regarding claim 3, modified Carter teaches the limitations of claim 2, and Carter further discloses the carrier of the transporting device is displaceable in parallel to the axis of rotation (displaceable along z-axis, [0034]).

Regarding claim 5, modified Carter teaches the limitations of claim 1. Carter does not disclose the first building space, the second building space, the process space, and the unpacking space are each gas-tightly closed when transferring the first and second building cylinders between the operating position and the unpacking position.
Buller teaches of the need to maintain a desired atmosphere, different from an ambient atmosphere, at multiple 3D printing stages, including during transport and before/after engagement with the processing/unpacking chamber (Abstract, [0052]-[0053], [0094], [0207]-[0208], [0218], Figs. 2 and 17). This is accomplished using, e.g.,  seals, shutters, and/or lids ([0009], [0045], [0059], [0065], [0067], [0094]).
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Carter to ensure that the first building space, the second building space, the process space, and the unpacking space are gas-tightly closed when transferring the first and second building cylinders between the operating position and the unpacking position, such as by the use of seals, shutters, and/or lids, in order to maintain a contained environment free of reactive agents during transfer, as taught by Buller.

Regarding claim 6, modified Carter teaches the limitations of claim 1. Carter does not disclose the process chamber and the unpacking chamber include gas supply lines configured to create a protective gas atmosphere.
Buller teaches the process chamber and the unpacking chamber include gas supply lines configured to create a protective gas atmosphere (process chamber including pressurized gas source, maintains pressure above ambient [0059]; unpacking chamber including pressurized gas source, maintains pressure above ambient [0065]).
It would have been obvious to one of ordinary skill in the art to ensure the process chamber and the unpacking chamber of modified Carter include gas supply lines configured to create a protective gas atmosphere, as taught by Buller, for the reasons set forth in claim 1.

Regarding claim 7, modified Carter teaches the limitations of claim 1. Carter does not disclose the process chamber or the unpacking chamber includes a suction system configured to create an underpressure.
Buller teaches using a suction system to replace the atmosphere in the unpacking station ([0065], [0219]). Buller teaches atmosphere exchange or purge via suction using a vacuum pump in order to remove reactive agents or by-products ([0219]). Buller teaches the processing chamber or unpacking station may comprise an evacuator of a reactive agent, and the evacuator may be active ([0219]).
It would have been obvious to one of ordinary skill in the art to modify the apparatus of claim 1 so that the process chamber or the unpacking chamber includes a suction system configured to create an underpressure in order to provide the capability of atmosphere exchange, e.g., to remove reactive agents or by-products, as taught by Buller.

Regarding claim 8, modified Carter teaches the limitations of claim 1. Carter does not disclose the unpacking chamber includes a suction system with a filter configured to recover or recycle non-consolidated powder.
Buller teaches a suction system for removal of pre-transformed material from the 3D object in the unpacking chamber ([0227]) and recycling the removed pre-transformed material ([0229]-[0230]). Buller teaches the material can be sieved as part of physical conditioning for recycling in order to be reused in a printing cycle ([0229]-[0230]). 
It would have been obvious to one of ordinary skill in the art to further modify the apparatus of claim 1 to require that the unpacking chamber includes a suction system with a filter configured to recover or recycle non-consolidated powder in order to provide the capability of reusing remaining powder in further printing cycles, as taught by Buller.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In response to the amendments to claim 1, new rejections have been applied over Carter in view of Buller and Herzog in order to fully address the recited limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754